810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karen L. DUNLAP and John Dunlap, Plaintiffs-Appellees,v.J.C. PENNEY COMPANY, INC., Defendant-Appellant.
No. 86-1800.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1986.

Before KEITH, MERRITT and WELLFORD, Circuit Judges.

ORDER

1
The plaintiff filed this action in the Circuit Court for Wayne County, Michigan, asserting a claim for damages for injuries suffered in a fall at the defendant's place of business.   The defendant removed the action to federal district court under 28 U.S.C. § 1446.   Upon review of the complaint, the district court found it a "legal certainty" that the claim was for less than the amount required for federal jurisdiction ($10,000.00) and remanded the action to the state court.   This appeal followed.


2
Although the district court did not state a statutory basis for the remand, it is clear the action was remanded under 28 U.S.C. § 1447(c) on grounds it "was removed improvidently and without jurisdiction...."  Under the provisions of § 1447(d), such an order (with limited exceptions not found in this appeal) is "not reviewable on appeal or otherwise...."  That is true even if the order is erroneous.   See generally Gravitt v. Southwestern Bell Telephone Co., 430 U.S. 723 (1977);   Thermtron Products, Inc. v. Hermansdorfer, 423 U.S. 336 (1976);   In re Romulus Community Schools, 729 F.2d 431, 435 (6th Cir.1984).   This Court has no jurisdiction to review the order of remand.


3
It is ORDERED that this appeal be and it hereby is dismissed for lack of appellate jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.